        Case 1:18-cv-01119-RB-LF Document 30 Filed 05/22/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW MEXICO

BRETT HENDRICKSON,

       Plaintiff,

v.                                               NO. 1:18-cv-01119-RB

AFSCME COUNCIL 18 and NEW
MEXICO HUMAN SERVICES
DEPARTMENT,

               Defendants.


                    NOTICE AND CERTIFICATE OF GOOD STANDING

       Pursuant to D.N.M. LR 83.3, I hereby certify that co-counsel in this matter, Reilly

Stephens, is an attorney in good standing with the State Bar of Maryland. Contact information for

co-counsel is listed on the Association of Counsel filed in this matter.

Dated: May 22, 2019.

                                                 Respectfully Submitted,


                                                 /s/ Patrick J. Rogers
                                                 Patrick J. Rogers
                                                 Patrick J. Rogers, LLC
                                                 20 First Plaza Center NW, Suite 725
                                                 Albuquerque, NM 87102
                                                 505-938-3335
                                                 patrogers@patrogerslaw.com

                                                 Attorney for Brett Hendrickson

I certify that the foregoing was filed through
to Court’s CM-ECF filing system on May 22,
2019, which causes all counsel of record to
be served electronically.

/s/ Patrick J. Rogers
Patrick J. Rogers
